The appellant in this case was indicted, tried and convicted for grand larceny. The only exception attempted to be reserved in the case on the trial below was to the action of the court in overruling the motion for a new trial. Tbis ruling was not shown by the bill of exceptions, but appears in another part of the transcript. The court holds that there is no exception reserved by the defendant which can be considered at all, and moreover that the denial of a motion for a new trial in a criminal case is not revisable. Therefore, no matter being reserved for the consideration of the court on appeal, the court has no jurisdiction; and the appeal is, therefore, dismissed.
Opinion by
McClellan, J.